HUGHES, District Judge.
Jesse J. Simp-kins, at the outbreak of the war, was collector of customs at the port of Norfolk. The complainants were sureties on his official bond. In the month of January, 1871, the United States obtained a judgment in this court on the bond for $11,795.58, which has never been satisfied. The bill prays for an injunction to restrain all proceedings under the said judgment to collect it, and the prayer of the bill is based on two grounds: 1. That said judgment was rendered in the absence of the complainants and of their counsel, who had been employed to defend the action, and who had entered an appearance in the action, and that its rendition did not come to the knowledge of the complainants or to their counsel until the same had become absolute. That the counsel thus employed is insolvent, and unable to respond in damages should a judgment be obtained by complainants against him for his neglect of duty in not defending said action.
There is no more fuliy settled principle of equity jurisprudence than that a party who has had “his day in court,” and against whom judgment has been rendered at law, is not entitled to the interference of a court of equity by granting an injunction to the judgment, unless it be clearly shown that it would be inequitable and “against good conscience” to enforce said judgment, and that the same was rendered without default or negligence on the part of the defendants or their agents. No case can be cited where the contrary has been held, while in favor of the proposition as laid down, a long train of decisions of the highest courts in this country and in England can be adduced. “It is to the interest of the republic that there be an end of suits.” Parties, therefore, will not be allowed to relitigate in a court of equity matters passed upon by a court of law, and to which opportunity was afforded to appear and make defence. If it were otherwise, there would literally be no end of litigation, and litigious persons would be encouraged to neglect their causes at law, by an assurance that a ready ear would be lent by courts of equity to their applications to reopen the controversy. This would not only be against public policy, as tending to prolong, instead of ending, litigation, but would work manifest injustice to those suitors whose causes, not yet litigated, are awaiting hearing.
It is unnecessary, however, to enlarge upon" a principle so very often expressed by the ablest judges this country has produced. The leading case upon the subject in this country is the case Of Marine Ins. Co. of Alexandria v. Hodgson, 7 Cranch [11 U. S.] 333. In that ease Chief Justice Marshall, in delivering the opinion of the court, says (page 33G): “It may safely be said that any fact which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law, or of which he might have availed himself at law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his agents, will justify an application to a court of chancery. On the other hand, it may with equal certainty be laid down as a general rule that a defence cannot be set up in equity which has been fully and fairly set up at law, although it may be the opinion of that court that the defence ought to have been sustained at law.” In this case the complainants sought relief “from a judgment, on account of a defence which, if good anywhere, was good at law, and which they were not prevented by the act of the defendants, or by any pure and unmixed accident, from making at law.” Pages 336, 337. See, also, Foster v. Wood, 6 Johns. Ch. 89. In the case of Truly v. Wanzer, 5 How. [46 U. S.] 142, the complainants prayed a perpetual injunction to a judgment at law, on the ground that the contract upon which the judgment was rendered was illegal. But the supreme court said: “Even if the alleged illegality of the contract would have constituted an available defence to the payment of the note, it would be a strange abuse of the functions of a court of equity to grant an injunction against enforcing a judgment at law because a purchaser, with a full knowledge of his defence, had omitted to urge it.” Page 142. In the case of Creath’s Adm’r v. Sims, 5 How. [46 U. S.] 356, the complainants prayed an injunction to a judgment at law, on the ground, among others, that the contract upon which judgment was obtained was illegal, and that “the judgment was in fraud of the defendant’s rights.” In the course of the opinion of the supreme court, the following language is used: “Whenever a competent remedy or defence shall have existed at *1125law, the party who may have neglected to use it will never be permitted here (in a court of equity) to supply the omission, to the encouragement of useless and expensive litigation, and perhaps to the subversion of justice.” It has been held in Arkansas that “a judgment at law will not be enjoined merely on account of the negligence, unaccompanied by fraudulent combination or connivance, of the defendant’s attorney.” Wynn v. Wilson [Case No. 18,116]. The law upon the subject has been very clearly laid down in a number of cases by the Virginia court of appeals, and especially in two recent decisions by that court. In the ease of Richmond Enquirer Co. v. Robinson, 24 Grat. 548, it is held that “equity will only relieve against a judgment at law, if the omission of the defendant to avail himself of his defence at law was unmixed with any negligence in himself or his agents.” In the same case, at page 552, the court says: “This rule is absolutely inflexible, and cannot be violated, even when the judgment is manifestly wrong in law or fact, or when the effect of allowing It to stand will be to compel the payment of a debt which the defendant does not owe, or which he owes to a third person.” In the case of Wallace v. Richmond, — a case like this, — in which relief from a judgment at law was prayed for, on the ground of the negligence of defendant’s attorney in not pleading and making defence at law, and in which the facts seem to be stronger in favor of complainant than in the case at bar, the Virginia court of appeals refused to grant the relief prayed for, and affirmed the decree of the court below dismissing the bill. 26 Grat. 67. See all the authorities upon the subject referred to and commented upon in 2 White & T. Lead. Cas. Eq. 1335, etc. “A party cannot have relief in equity because he has lost the benefit of a good defence in consequence of the ignorance, mistake, or negligence of his attorney, however clearly it may appear that a cause was sacrificed which might have been successfully defended.” Id., and cases there cited. Prom these authorities it will appear that the mere fact of the insolvency of the agent by whose neglect the judgment at law complained of was rendered will not suffice to give jurisdiction to a court of equity to grant an injunction. And the reason is obvious. Parties can select whom they please as counsel. If they, therefore, choose to retain a negligent attorney, who is at the same time insolvent and unable to respond in damages for his neglect, they have no one but themselves to blame for their choice and its consequences. The case of Holland v. Trotter, 22 Grat. 136, is not an authority in this case. There the defendant at law was prevented from employing counsel and making defence to the action in consequence of the promises and representations made to him by the plaintiff’s attorney, who induced him to believe that the plaintiff would abandon the suit, and that it would therefore be unnecessary for him (the defendant) to make defence or trouble himself further about the matter. Notwithstanding, judgment was afterwards, without notice or retraction of these promises, rendered against him. To have held otherwise, would have been a shock to all sense of propriety and fair dealing. It would have been judicially declaring the plaintiff entitled to the fruits of his fraud upon an innocent party. Such is net this case. The bill contains no allegation of imposition or fraud practiced upon the complainants by the attorney of the United States who obtained the judgment, and who now, as attorney for the complainants, seeks to have it perpetually enjoined. See also the decisions in Scott v. Hore [Case No. 12,535], and in Re Ferguson [Id. 4,738], reported elsewhere in, this volume.
2. As to the second ground upon which relief is prayed for in this case. It is alleged in the bill that the commander of the Confederate forces at Norfolk, in 1861, demanded of the collector the moneys of the United States in his hands, and that there was at hand an ample force to compel obedience to the demand. Nevertheless no attempt to use force was made, or even threatened, to compel the payment of the money, and the collector himself did substantially what General Huger required, viz., surrendered the fund to a hostile government at war with the United States, to wit, the de facto state government at Richmond. It thus appears that no steps were taken to enforce the.demand of General Huger, and that, therefore, the question of “forcible seizure” does not arise in this case, as in the case of U. S. v. Thomas, 15 Wall. [82 U. S.] 341, upon which the complainants’ counsel relies. Moreover, in the case just referred to stress is laid by the court on the fact that Thomas, the surveyor of customs at Nashville, and the principal defendant, was shown to have been loyal, and not one of the insurrectionists willingly co-operating with the public enemies. No such allegation is made with respect to Simp-kins, and the presumption is the other way. This case, therefore, comes strictly within the rule laid down by the supreme court in the case of U. S. v. Keiler, 9 Wall. [76 U. S.] 87, and the demurrer to the bill must be sustained.